SUPERIOR COURT
OF THE

STATE OF DELAWARE

E. SCOTT BRADLEY l The Circle, Suite 2
JUDGE GEORGETOWN, DE 19947

TELEPHONE (3 02) 856-5256

March 25, 2019

Andres Gutierrez de Cos, Esquire Patrick G. Rock, Esquire

Andres de Cos, LLC Heckler & Frabizzio
521 1 W. Woodmill Drive, #36 800 DelaWare Avenue, Suite 200
Wilmington, DE 19808 P.O. Box 128

Wilmington, DE 19899

Re: Martine Mz'lfom’ v. Dam'el Garcl`a Vz'cente
Civil Action No. SlSC-03-013 ESB

Dear Counsel:

I have granted the Defendant’s Motion in Liml'ne. The Defendant’s motion
seeks to prevent the Plaintiff from seeking compensation for damages relating to
her pregnancy complications and miscarriage I granted it because the Plaintiff
does not have a qualified medical expert that can establish the required causal
connection between her pregnancy-related damages and the motor vehicle
accident. Having said that, the fact that the Plaintiff Was pregnant at the time of
the accident appears to have some relevance since it may have limited the
diagnosis and treatment of her injuries as set forth in Dr. Whitlock’s report. We

can flesh out the extent of that testimony at trial if the case does not settle.

IT IS SO ORDERED.

ESB:ch

CCI

Prothonotary’s Office

Very truly yours,

/

////é'/zf///

E. Scott Bradley

50 =ll ‘v' SZ HVN b\UZ

_/
/

UB`H:J

SSHS

AlHl`iU:J XE
AHVlOHUHlOBd